DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first communication module” and “second communication module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 11, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to generating and matching information, which can be performed in the human mind. This judicial exception is not integrated into a practical application because the abstract idea is merely applied to an intended field, i.e., routing a vehicle. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of communication modules do not provide significantly more because they are extra-solution activity that merely receive information, which is old and well-known and not sufficient to add significantly more as discussed in at least MPEP section 2106.05(d).II.  The additional element of a processor does not provide significantly more because this element is merely a generic computer component upon which the abstract idea is implemented on.  Mere implementation of an abstract idea on a generic computer component does not constitute significantly more.  
Claim(s) 2-4, 7, 11, and 12 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  These claims merely add details about what information is being generated or when it is generated, which does not add a practical application or significantly more.  
Similar to claims 1-3, claims 14-16, 18, and 20 are directed to the abstract idea of generating and matching data.  Intending the claim to be applied to providing a route to a vehicle does not constitute a practical application and the additional elements of receiving data does not provide significantly more.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first communication module” and “second communication module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear definition or link to structure describing what these “modules” are. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “electric components”; however, this limitation is indefinite based on the disclosure.  An electronic component could be anything on or in the vehicle, including any electronic merely located inside the vehicle.  Thus, this overly broad term is indefinite.  The specification provides little clarification, citing examples including a battery sensor, memory, communication devices, etc.  However, it is indefinite how any of these would sense an object (as in lines 12-13), resulting in the scope of the claim being indefinite.  
Claim(s) 2-13 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 2 recites that the dynamic information comprises first and second dynamic information; however, the first and second dynamic information is generate based on mutually exclusive events.  Therefore, it is indefinite how the dynamic information can comprise both information when both information will not exist at the same time.  
Claim 2 recites that the second dynamic information is generated based on an absence of the external device within the predetermined range; however, claim 2 depends from claim 1, which states that the dynamic information is based on information received from the external device located within the predetermined range.  Therefore, the scope of the claim is indefinite, e.g., it is indefinite if the external device exists, is within the predetermined range, how the dynamic information is generated, etc.  
Claim(s) 3-6 is(are) rejected because it(they) depend(s) on claim 2 and fail(s) to cure the deficiency(ies) above.  
Claim 3 recites “based on the external device not being present within the predetermined range”; however, claim 1, which claim 3 depends from, states that external device is located within the predetermined range.  Therefore, the scope of the claim is indefinite, i.e., is the external device located with the predetermined range or not.  
Claim 3 recites that the second dynamic information is generated based on the HD map information.  However, the second dynamic information is part of the dynamic information, which is generated based on the external information.  Therefore, it is indefinite what the second dynamic information is, how it is generated, or what it is generated based on.  
Claim(s) 4 is(are) rejected because it(they) depend(s) on claim 3 and fail(s) to cure the deficiency(ies) above.  
Claim 4 recites “to restrict transmission of the external information for the server through the first communication module”; however, the external information is received through the second communication module.  Therefore, the scope of the claim is indefinite.  
Claim 6 recites determining whether the second dynamic information is generated according to at least one aspect of “the another vehicle”; however, claim 2, which claim 6 depends from, states that the second dynamic information is generated based on absence of the another vehicle.  Therefore, the scope of the claim is indefinite.  
Claim 10 recites “restrict access to the first communication module by the at least one of the electric components”; however, there is no previous access to the first communication module by the at least one of the electric components.  Therefore, the scope of the claim is indefinite.  
Claim 11 recites “based on receiving sensing information”; however, there is no receiving of the sensing information within the scope of the claim.  Therefore, the scope of the claim is indefinite and a step may be missing.  
Claim 11 recites “delete the dynamic information from the forward path information”; however, there is no dynamic information within the forward path information.  Therefore, the scope of the claim is indefinite.  
Claim(s) 12 and 13 is(are) rejected because it(they) depend(s) on claim 11 and fail(s) to cure the deficiency(ies) above.  
Similar to claim 1 above, claim 14 is indefinite as to what an electronic component is or the scope of the claim regarding this limitation.  
Claim(s) 15-20 is(are) rejected because it(they) depend(s) on claim 14 and fail(s) to cure the deficiency(ies) above.  
Similar to claim 2 above, claim 15 is indefinite as to what the dynamic information is comprised of (rejection c. above) and how the second dynamic information is generated rejection d. above).
Claim(s) 16 is(are) rejected because it(they) depend(s) on claim 15 and fail(s) to cure the deficiency(ies) above.  
Similar to claim 3 above, claim 16 is indefinite as to whether or not the external device is within the predetermined range (rejection f. above) and what the second dynamic information is (rejection g. above).  
Similar to claim 11 above, claim 20 is indefinite since there is no receiving sensing information from the at least one electric components and there is no dynamic information in the forward path information within the scope of the claim.  Therefore, the scope of the claim is indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 11, 12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2021/0309231 to Fujita.
As per claim 1, Fujita discloses a path providing device configured to provide a route to a vehicle (Fujita; At least paragraph(s) 20), the device comprising:
a first communication module configured to receive a high-definition (HD) map information from a server (Fujita; At least paragraph(s) 24 and 35);
a second communication module configured to receive external information generated by an external device located within a predetermined range from the vehicle (Fujita; At least paragraph(s) 50, 53, and 213); and
a processor (Fujita; At least paragraph(s) 20) configured to:
generate forward path information for guiding the vehicle to a road ahead of the vehicle based on the HD map information (Fujita; At least paragraph(s) 35, 69, and 75),
provide the forward path information to at least one of electric components in the vehicle (Fujita; At least paragraph(s) 39),
generate dynamic information related to an object to be sensed by the at least one of the electric components based on the external information (Fujita; At least paragraph(s) 50, 51, 55, and 56), and
match the dynamic information to the forward path information (Fujita; At least paragraph(s) 80, 82, and 84).
As per claim 2, Fujita discloses wherein the dynamic information comprises first dynamic information and second dynamic information that is different from the first dynamic information, and
wherein the processor is configured to:
search for the external device located within the predetermined range;
generate the first dynamic information based on a presence of the external device within the predetermined range; and
generate the second dynamic information based on an absence of the external device within the predetermined range (Fujita; At least paragraph(s) 88, 92, and 189; if the first information is around the vehicle, it is used, otherwise, only the map information would be available).
As per claim 3, Fujita discloses wherein the processor is configured to:
based on the external device being present within the predetermined range, generate the first dynamic information based on the external information received through the second communication module; and
based on the external device not being present within the predetermined range, generate the second dynamic information based on the HD map information received through the first communication module (Fujita; At least paragraph(s) 88, 92, and 189; if the first information is around the vehicle, it is used, otherwise, only the map information would be available).
As per claim 4, Fujita discloses based on the external device being present within the predetermined range, control the first communication module to restrict transmission of the external information from the server through the first communication module (Fujita; At least paragraph(s) 218; if the external device is within a range, then that information is used over the map information.  Further, since the external information does not come from the server through the first communication module, it is always restricted).
As per claim 7, Fujita discloses wherein the processor is configured to:
generate the dynamic information based on the object being located within a reference range with respect to the vehicle; and
restrict generation of the dynamic information based on the object being located out of the reference range (Fujita; At least paragraph(s) 85-88, 92, and 94; if the first information is around the vehicle, it is used, otherwise, the map information is used).
As per claim 11, Fujita discloses wherein the processor is configured to:
based on receiving sensing information regarding the object from the at least one of the electric components, determine whether the sensing information and the dynamic information match each other; and
delete the dynamic information from the forward path information based on a determination that the sensing information and the dynamic information do not match each other (Fujita; At least paragraph(s) 88, 92, and 205; the first information is only used if it matches the third (sensed) information).
As per claim 12, Fujita discloses wherein the processor is configured to: based on the determination that the sensing information and the dynamic information do not match each other, control the second communication module to restrict transmission of the external information from the external device (Fujita; At least paragraph(s) 88, 92, and 205; the first information is only used if it matches the third (sensed) information).
As per claims 14-16, 18, and 20, Fujita discloses the method of using the device of claims 1-3, 7, and 11 (Fujita; At least paragraph(s) 1).  Therefore, claims 14-16, 18, and 20 are rejected using the same citations and reasoning as applied to claims 1-3, 7, and 11.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, as applied to claim 2 and 14, respectively, in view of U.S. Patent 10,345,822 to Parchami et al.
As per claims 5 and 17, Fujita discloses autonomously controlling the vehicle (Fujita; At least paragraph(s) 117 and 119) based on the information generated by another vehicle and would therefore maintain a distance behind another vehicle, but does not explicitly disclose wherein the processor is configured to [further comprising]: based on the external device corresponding to another vehicle, generate an autonomous driving command for maintaining a predetermined distance between the vehicle and another vehicle.
However, the above features are taught by Parchami (Parchami; At least column 6, line(s) 8-24).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Parchami into the invention of Fujita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Maintaining a distance from another vehicle would provide a safer operation by avoiding collision in case of sudden movement of the other vehicle or other objects within the environment.  
As per claim 6, Fujita discloses wherein the processor is configured to: determine whether the second dynamic information is generated according to at least one of a speed of the another vehicle, a relative speed of the vehicle with respect to the another vehicle, a distance from the another vehicle, a driving direction of the another vehicle, or a destination of the another vehicle (Fujita; At least paragraph(s) 104 and 136; the driving direction of the other vehicle is used).
Claim Rejections - 35 USC § 103
Claims 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, as applied to claim 1 and 14, respectively, in view of U.S. Patent Application Publication 2019/0204076 to Nishi et al.
As per claim 8, Fujita does not explicitly disclose wherein the processor is configured to: 
determine a first communications service quality of the first communication module; and
transmit a request for the HD map information to the external device through the second communication module based on the first communications service quality not satisfying a first condition.
However, the above features are taught by Nishi (Nishi; At least paragraph(s) 466).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nishi into the invention of Fujita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Obtaining a map from a nearby vehicle would provide a better user experience and safer operation during times/locations of poor communication with the server so that the vehicle can continue operating as efficiently as possible.  
As per claim 9, Fujita does not explicitly disclose determine a second communications service quality of the second communication module; and
However, the above features are taught by Nishi (Nishi; At least paragraph(s) 466).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nishi into the invention of Fujita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining that a communication method is of poor quality would allow the system to compensate for the abnormality, resulting in safer operation and a better user experience.  
control the first communication module to receive the external information from the server based on the second communications service quality not satisfying a second condition. (Fujita; At least paragraph(s) 32 and 62; the external information (first information) can be obtained from the server and, thus, would in light of Nishi).
As per claim 10, Fujita discloses wherein the processor is configured to: restrict access to the first communication module by the at least one of the electric components to thereby secure a bandwidth of the first communication module for receiving the external information from the server (Fujita; At least paragraph(s) 35; the electric component does not access the first communication module and thus is restricted).
As per claim 19, Fujita discloses the method of using the device of claims 8-10 (Fujita; At least paragraph(s) 1).  Therefore, claim 19 is rejected using the same citations and reasoning as applied to claims 8-10.
Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, as applied to claim 12, in view of U.S. Patent Application Publication 2017/0032671 to Toyama et al.
As per claim 13, Fujita discloses comparing sensed information with the dynamic information, but does not explicitly disclose wherein the processor is configured to: based on the determination that the sensing information and the dynamic information do not match each other, control the first communication module to register the external device in the server.
However, the above features are taught by Toyama (Toyama; At least paragraph(s) 108-110).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Toyama into the invention of Fujita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Toyama teaches a vehicle comparing sensed information to information received from another vehicle and alerting a server of a mis-match to identify invalid sensors or purposely fraudulent information, as discussed in at least paragraph(s) 93, 96, and 97.  Therefore, it would be obvious to one in the art to inform the server of external devices that provide invalid or fraudulent information to increase the reliability, safety, and user experience of the system.  Using invalid or fraudulent information related to objects in the environment could cause inconveniences, such as slow downs or lane changes for no reason, or dangerous situations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669